Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/690990 filed on 05/23/22.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on May 23th, 2022 is acceptable. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11288436.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 11288436.










Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manohar et al. (US Pub. 2016/0085898).

As to claim 1, 10 and 15 the prior art teaches a method comprising: 

clustering cells in a group of cells into a selected number of clusters (see fig 1 element 107 paragraph 0040 and 0051); 

ranking the clusters based on a list of prioritized features to generate a list of ranked clusters (see fig 1 element 107 paragraph 0051-0054); 

ranking cells in each of one or more ranked clusters in the list of ranked clusters, based on the list of prioritized features, to generate a list of ranked critical cells (see fig 1, fig 2 paragraph 0038-0041 and 0048-0051 and summary); 

and outputting the list of ranked critical cells for use in adjusting cell layouts based on the ranked critical cells (see fig 1 paragraph 0053-0058 and 0077-0080).

As to claims 2, 11 and 16 the prior art teaches further comprising: clustering the cells in the group into the selected number of clusters with a k-means clustering algorithm (see fig 1-4 paragraph 0056-0061).

As to claim 3 and 20, the prior art teaches further comprising: clustering the cells in the group into the selected number of clusters with a k-means clustering algorithm based upon a distance function that is related to distances between end points of feature vectors (see fig 1-4 paragraph 0059-0063 and summary).

As to claims 4 and 19 the prior art teaches wherein the group of cells is collected from an Auto Place and Route (APR) database that includes Design Rule Check (DRC) violations identified for at least a portion of cells in the APR database (see fig 1 paragraph 0030-0036 and background).

As to claim 5 the prior art teaches further comprising: obtaining a feature vector for each cell in the group of cells, wherein the feature vector for a cell includes a score value for each feature in a set of features selected for characterizing the group of cells (see fig 1-4 paragraph 0061-0065).

As to claim 6 the prior art teaches wherein the feature vector for a cell includes one or more elements related to Design Rule Check (DRC) violations (see fig 1-4 paragraph 0078-0082).

As to claim 7 the prior art teaches wherein the feature vector for a cell includes one or more elements related to a pin density of the cell (see fig 1, 4-6 paragraph 0081-0084). 

As to claim 8 and 18 the prior art teaches wherein the feature vector for a cell includes one or more elements related to a placement density of the cell (see fig 1-4 paragraph 0082-0086 and background).

As to claim 9 the prior art teaches further comprising: determining the selected number for clustering the cells (see fig 1-4 paragraph 0040-0044).

As to claim 12, the prior art teaches wherein generating the list of top ranked critical cells in the k clusters comprises: 

generating a list of ranked critical cells in the k clusters based on a list of prioritized features associated with a set of features (see fig 1 element 107 paragraph 0045-0050); 

and selecting a predetermined number of top ranked critical cells from the list of ranked critical cells to form the list of top ranked critical cells (see fig 1-4 paragraph 0048-0052 and background).

As to claim 13 the prior art teaches wherein the stabilized condition is met when a comparison between a first list of top ranked critical cells for the number k and a second list of top ranked critical cells for a number k-1 indicates that the first list and the second list have identical critical cells (see fig 1-4 paragraph 0059-0063).

As to claim 14 the prior art teaches wherein the stabilized condition is met when a comparison between a first list of top ranked critical cells for the number k and a second list of top ranked critical cells for a number k-1 indicates that the first list and the second list have no more than a threshold number of different critical cells (see fig 1-4 paragraph 0062-0065 and background).

As to claim 17 the prior art teaches wherein determining the selected number for clustering cells comprises: 

initializing a number k to an initial value; repetitively generating an incremental value of the number k until a stabilized condition is met, and for each value of the number k, clustering the cells into a total of k clusters and generating a list of ranked critical cells in the k clusters (see fig 1-4 paragraph 0050-0054); 

and determining the list of ranked critical cells in the selected number of clusters from the list of ranked critical cells in the k clusters when the stabilized condition is met (see fig 1-4 paragraph 0053-0058).


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851